Ryan, C.
This applicátion for a mandamus to compel George E. Emory, as secretary, to certify to a certain nomination was presented to the Honorable O. B. Letton, by whom there was issued on the final hearing a peremptory writ as prayed. This proceeding in error is for the review of this order.
. It was recited in the alternative writ that J. E. Cobbey was nominated by a republican convention as a candidate for representative of the thirty-third representative district in the legislature of this state; that by said convention John N. Van Duyn was elected central committeeman for Saline county, George E. Emory was elected central committeeman for Gage county, and P. W. Grant chairman of the committee of which Van Duyn and Emory were members; that by a resolution pf said convention said committee was authorized to fill any vacancies for the republicans of said district; that said committee duly received and accepted the resignation of said J. E. Cobbey as candidate aforesaid and proceeded to fill the vacancy caused by said resignation; that Van Duyn presented the name of William S. Grafton to fill said vacancy, and, no other nomination being made, Van Duyn voted for Grafton, Emory refused to vote, and Grant also voted for Grafton; that Emory was secretary of said committee and refuses upon demand to certify said nomination, that the name of Grafton may, by proper authority, be placed upon the ballots to be prepared for the voters of Saline and Gage counties composing said thirty-third representative district. It is scarcely necessary to say that the alternative order was to show cause why the respondent persisted in the refusal to make the certificate *552demanded. In Ids answer Emory alleged that the meeting at which Grafton was named and voted for as candidate to fill the place made vacant by the resignation of J. E. Oobbey was continued to,an indefinite time without concluding its business,, and that thereafter, the session of said committee having been resumed, the nomination of Grafton was declared not to have been duly made and another name was selected to fill the vacancy caused by the resignation of Oobbey. Upon conflicting evidence upon the issué above described, which was the essential issue joined, the order prayed was' made, and as there was sufficient proof to sustain the conclusions reached, the order presented for review is
Affirmed.